Citation Nr: 0725853	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  04-07 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from January 1974 to 
October 1980.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

Although the RO has treated the veteran's claim for service 
connection for schizophrenia as reopened, the Board must also 
assess whether new and material evidence has been submitted 
sufficient to reopen the claim of service connection.  
Wakeford v. Brown, 8 Vet. App. 237 (1996).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the Board is obliged to determine in the first instance 
whether there is new and material evidence to reopen the 
claim, regardless of the RO's action.  Barnett v. Brown, 8 
Vet. App. 1 (1995).  Insofar as the veteran's claim has been 
reopened, the veteran is not prejudiced by the Board's 
discussion of materiality.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

The January 2003 rating decision also denied the veteran's 
claims for service connection for depression and for 
increased ratings for varicose veins and hypertension.  
However, the veteran's substantive appeal specifically 
indicated that he had reviewed the statement of the case and 
only wished to appeal the denial of his claim for service 
connection for schizophrenia.  Accordingly, only the 
schizophrenia claim is currently before the Board.


FINDINGS OF FACT

1.  In a November 1999 rating decision the RO denied the 
veteran's request to reopen his claim for service connection 
for schizophrenia.

2.  Evidence received since the November 1999 rating decision 
is neither cumulative nor redundant and raises a reasonable 
possibility of substantiating the claim for service 
connection for schizophrenia.

3.  The veteran has a schizotypal personality disorder, not 
schizophrenia.


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim 
of service connection for schizophrenia is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2006).

2.  Schizophrenia was not incurred in or aggravated by active 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159. 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the Court has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant be provided "at the time" of, or 
"immediately after," the VA's receipt of a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

In May 2002, prior to the January 2003 rating action on 
appeal, the RO mailed the veteran a letter that notified him 
of its duty to assist him in obtaining pertinent evidence and 
medical records to support his claim as well as requested 
that he submit any supporting medical records from private 
treatment.  Additionally, the RO informed the veteran as to 
what the evidence must show to establish entitlement.  The RO 
also requested that the veteran identify any relevant records 
and/or additional supporting information or evidence, and 
submit authorizations to the RO so that the RO could obtain 
the records or other evidence on his behalf.  

Although the originating agency did not specifically request 
the veteran to submit all pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and request him to submit such evidence or provide 
VA with the information and any authorization necessary for 
VA to obtain the evidence on the his behalf.  Therefore, the 
Board believes that the veteran was on notice of the fact 
that he should submit any pertinent evidence in his 
possession. 

More recently, the Court found that in cases for service 
connection, the VA must notify the claimant that, should 
service connection be awarded, a disability rating and an 
effective date for the award of benefits will be assigned.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the present appeal, although the veteran has not been 
provided notice of the type of evidence necessary to 
establish a disability rating or an effective date for the 
disabilities for which service connection is sought, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard, 4 Vet. App. at 394 (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  As explained below, 
the Board has determined that service connection for the 
claimed disability is not warranted.  Consequently, no 
disability ratings or effective dates will be assigned, so 
there can be no possibility of any prejudice to the veteran 
in not notifying him of the evidence pertinent to these 
elements.

Since the previously final claim of entitlement to service 
connection for schizophrenia has been reopened, the Board 
need not make a determination as to whether the notice 
requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006) have 
been met.

The record also reflects that the veteran's service medical 
records and VA medical records have been obtained.  The 
veteran's Social Security Administration medical records and 
private medical records have also been obtained.  The veteran 
has been provided a VA medical examination and he has 
submitted a VA medical opinion in support of his claim.  The 
veteran has not identified any other medical records or 
evidence pertinent to his claims.  The Board is similarly 
unaware of any outstanding pertinent evidence.  Therefore, 
the Board is satisfied that the VA has complied with the duty 
to assist requirements discussed above.

Finality Regulations:

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2006).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2006).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Claim to Reopen

By rating action in November 1999, the RO denied reopening 
the veteran's claim for service connection for schizophrenia.  
The veteran did not appeal that decision and it became final.  

In April 2002, the veteran requested that his claim for 
service connection for schizophrenia be reopened.   

The veteran claims that he first developed schizophrenia 
during service and that he currently has schizophrenia due to 
his military service.  At the time of the November 1999 final 
rating decision, the post service medical records did not 
include any medical opinion indicating that the veteran 
currently had schizophrenia due to service.  The medical 
evidence received subsequent to the November 1999 rating 
decision includes an April 2002 statement of a VA physician 
indicating that the veteran currently has schizophrenia that 
is related to service.  Since the newly submitted evidence 
provides a diagnosis of schizophrenia and relates 
schizophrenia to military service, the Board finds that this 
evidence is material to the veteran's claim and that 
reopening of the claim of entitlement to service connection 
for schizophrenia is warranted.  38 C.F.R. § 3.156(a).  

Denovo Review

Legal Criteria:

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
There are some disabilities, including psychoses, for which 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Personality disorders are not "diseases" for which service 
connection can be granted, and as a "matter of law" are not 
compensable disabilities.  38 C.F.R. § 3.303(c); Beno v. 
Principi, 3 Vet. App. 439, 441 (1992).

History and Analysis:

A September 1978 service medical record indicates that the 
veteran was arrested for inappropriate behavior and the 
impression was poor thought association.  However none of the 
service medical records contain a diagnosis of schizophrenia.

On VA psychiatric examination in December 1980, the examiner 
did not find the veteran to have any current psychiatric 
disability.

A May 1981 VA hospital discharge summary notes that the 
examiner was not able to determine whether the veteran had 
schizophrenia, or whether he only had a schizotypal 
personality disorder.  A clarifying opinion was requested by 
the RO, and was provided in July 1981.  The Chief of the VA 
Medical Administration Service stated that Schizophrenia 
seems likely but further observation of the natural history 
of the illness will be necessary, and it is probably not 
appropriate to go further in terms of definitive diagnosis at 
this time.

A report by a VA psychology intern in September 1981 states 
that psychological testing suggested that the veteran had 
paranoid schizophrenia.  An October 1981 psychology intern 
note reports test results that would appear to be 
schizophrenia, but the objective findings indicate only that 
schizophrenia is "possible."  

VA outpatient records dated from July 1981 to September 2003 
reveal occasional diagnoses of schizophrenia.  A May 1999 VA 
hospital discharge summary shows a diagnosis of chronic 
paranoid schizophrenia.  

A October 1981 VA hospital summary shows that the veteran was 
admitted with a diagnosis of schizophrenia, latent type, but 
on objective examination was found to be within normal limits 
and not to be presently psychotic.  A December 1988 VA 
hospital summary shows possible diagnoses of latent 
schizophrenia versus schizoaffective disorder.

Records from the Neuse Mental Health Center dated from April 
1982 to November 1998 contain frequent diagnoses of 
schizotypal personality disorder and occasional diagnosis of 
atypical psychosis.  In January 1989 a psychiatrist at Neuse 
stated that he certainly would not see the veteran as being 
schizophrenic.

Treatment records during the veteran's incarceration, dated 
from June 1995 to November 1998, reveal psychiatric 
evaluation.  In July 1995 an examiner noted that the veteran 
did not endorse symptoms that would be consistent with 
schizophrenia.  In July 1997 a psychiatrist included a 
diagnostic impression of rule out schizophrenia and stated 
that it would be helpful to see the veteran's past medical 
history.  This same psychiatrist only diagnosed schizotypal 
personality disorder when he examined the veteran in March 
1998.  A February 1998 psychiatric examination report notes 
that over the years the veteran had received diagnoses that 
included chronic undifferentiated schizophrenia and psychotic 
disorder, but the examiner could find no record of the 
veteran ever experiencing or reporting auditory 
hallucinations and delusions.  The psychiatrist diagnosed 
schizotypal personality disorder.  

A VA examination in July 2001 includes an Axis I diagnosis of 
polysubstance abuse in remission, and an Axis II diagnosis of 
schizotypal personality disorder (principal diagnosis).  

The veteran submitted a statement from a VA physician in 
April 2002.  The physician stated that the veteran has 
chronic paranoid schizophrenia (referring to the May 1999 VA 
hospital discharge diagnosis), and that he was writing in 
support of the veteran's claim for service connection for 
schizophrenia.  The VA physician noted that while he did not 
have any documentation, he believed that it was very likely 
that the veteran was diagnosed with schizophrenia in service.

The Board finds that the April 2002 VA medical opinion 
carries little probative weight as the physician specifically 
stated that he had not seen the veteran's medical history, 
and it is clear that his opinion was based on an inaccurate 
account of the veteran's medical history.  The veteran was 
not in fact diagnosed with schizophrenia in service, as 
reported by the examiner.  A medical opinion is inadequate 
when unsupported by the clinical evidence.  See Black v. 
Brown, 5 Vet. App. 177, 180 (1995).  Moreover, the Court has 
held that post-service reference by an examiner to injuries 
sustained in service, that is not accompanied by a review of 
service medical records by that examiner, is not competent 
medical evidence.  Grover v. West, 12 Vet. App. 109, 112 
(1999).  

While the VA medical records reveal that the veteran has 
received other diagnoses of schizophrenia, the Board finds 
that the greater weight of the medical evidence indicates 
that the veteran does not have schizophrenia.  The Board 
notes that many of purported diagnoses, such as in May 1981, 
July 1981, September 1981, October 1981, December 1988, and 
elsewhere, are essentially inconclusive.  The July 1981 
report specifically states that further observation is 
necessary.  The May 1981 and October 1981 diagnoses are 
qualified as "possible," and the September 1981 finding is 
that schizophrenia is suggested by the veteran's symptoms.  A 
diagnosis or opinion by a health care professional that is 
not conclusive, or that indicates that further evaluation is 
necessary, is not probative evidence.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Medical evidence which merely 
indicates that the particular disorder "may or may not" exist 
is too speculative in nature to establish the presence of 
said disorder.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

Other purported diagnoses, as included on VA outpatient 
reports and VA hospitalization reports, such as in May 1999 
(noted above), and in December 2002, are simply listed 
without significant discussion of the alternatives.  While 
these are presumed to be competent diagnoses, they provide no 
basis to determine whether other possibilities, such as a 
personality disorder, were considered and deemed less likely 
than the diagnosis of schizophrenia.  Such discussion is 
crucial in a case such as this, where there are divergent 
diagnoses.  

Other references to schizophrenia, such as in a September 
2003 VA outpatient report are by history only.  A diagnosis 
by history only is not a current diagnosis.  See Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The Board finds the VA psychiatric examination report of 
January 2004 to be the most probative medical evidence of 
record.  This examination does not indicate that a diagnosis 
of schizophrenia is supported.  In so finding, the Board 
notes that the January 2004 VA examination report provides a 
detailed description of the veteran's medical history, 
including the past diagnoses of schizophrenia.  It also 
includes a discussion of the examiner's reasoning for 
favoring a diagnosis of schizotypal personality disorder 
rather than schizophrenia.  As discussed above, the Board 
finds it significant that none of the reports purportedly 
diagnosing schizophrenia does so in the context of a 
discussion of other diagnoses, such as a schizotypal 
personality disorder.  

The Board finds that the greater weight of the medical 
evidence, particularly the medical evidence that is based on 
a review of the veteran's medical history, indicates that the 
veteran does not have schizophrenia.  Instead, the veteran 
has a schizotypal personality disorder.  Personality 
disorders are developmental in nature and are not considered 
a disability for which service connection may be granted.  
See 38 C.F.R. § 3.303(c).

As a preponderance of the evidence indicates that the veteran 
does not have schizophrenia, and did not develop a chronic 
acquired psychiatric disorder as a result of his military 
service, the Board concludes that service connection is not 
in order.




ORDER

New and material evidence having been submitted the claim for 
service connection for schizophrenia is reopened.

Entitlement to service connection for schizophrenia is 
denied.



____________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


